The Court

said it was not necessary to prove that the gaming was deceitful or unfair, and were of opinion that the evidence did not support the declaration, the gaming being for money, and the payment being made in goods.
Judgment pf non pros, against the plaintiff.
Martin (Attorney-General) and Mason, for the appellant.
Key, Pinkney and J. Dorsey, for the appellee.
The plaintiff appealed to the court of appeals, where, at June term, 1/96, the judgment was reversed, and judgment entered for 120/. current money, damages and costs.